Per Curiam.

The evidence adduced, which was uncontradicted, warranted the decision of Special Term in defendant’s favor on the first counterclaim. Some of the findings are somewhat inconsistent, and the first and second conclusions of law requested by plaintiffs should not have been allowed. These may be corrected by settlement of the .order with new findings. The interlocutory judgment should be affirmed, with costs.
Martin, P. J., Dore, Cohn and Callahan, JJ., concur; Untermyer, J., dissents and votes to reverse and grant a new trial.
Interlocutory judgment affirmed, with costs. Settle order on notice.